1. The News and Observer Publishing Co.; Capitol Broadcasting Company, Inc.; TimeWamer Entertainment-Advance Newhouse Partnership; DTH Media Corp.; and the North Carolina Press Foundation, Inc.’s Motion for Leave to File Amicus Brief
2. The News and Observer Publishing Co.; Capitol Broadcasting Company, Inc.; TimeWaxner Entertainment-Advance Newhouse Partnership; DTH Media Corp.; and the North Carolina Press Foundation, Inc.’s Motion for Leave to Participate in Oral Argument
3. Motion of Associate Professor Ryan Thornburg for Leave to File Brief Amicus Curiae
1. Special Order 11/02/2014
2. Special Order 10/02/2014
3.